Citation Nr: 0731466	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-41 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
September 1979.
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for urethritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a urethritis 
disability that he contends had its onset while he served in 
the U.S. Army from June 1974 to September 1979.  The veteran 
states that during his service in Germany he contracted 
urethritis, and that he has suffered pain from, and has been 
receiving treatment for, the disability to the present day.  
He also contends that prior to serving in Germany he was free 
of urethritis and any type of pain or disability associated 
with urethritis.   

Personnel records show the veteran served in Germany and at 
various military bases in the United States from June 1974 to 
September 1979.  Service medical records show that the 
veteran received medical treatment for painful urination 
and/or urethrial discomfort on several occasions between 
November 1975 and his separation from the Army.  

Private medical records show that the veteran was treated 
with antibiotics for complaints of painful urination, 
urethritis, and prostatitits on numerous occasions from 
September 1993 to the present day.  In January 2004 the 
veteran's private physician, who practices at a urology 
clinic, conducted an extensive examination into the cause of 
the veteran's claimed disability.  This examination included 
ultrasounds of the veteran's kidneys and bladder and 
Chlamydia and Gonorrhea swabs.  The physician found that 
there was no evidence of an objective pathology for the 
veteran's complained of discomfort, and reported that the 
veteran was no longer complaining of urethral pain.  The 
physician's report essentially states that the veteran was, 
at that time, not suffering from urethritis or any other 
disease or disability related to his reported painful 
urination. 
However, in May 2004, the veteran's private physician, who 
has been treating him since at least 1999, proscribed him an 
antibiotic for reported painful urination.            

The current record of medical treatment is unclear as to the 
nature or etiology of the claimed urethritis. However, the 
record includes documented treatment in service, recent 
treatment for similar complaints and, notwithstanding the 
private physician's January 2004 statement that the veteran 
was not then suffering for urethritis, the veteran's reports 
of continuous symptoms, including painful urination, since 
his separation from service. 

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran was competent to report that he 
had experienced a continuity of tinnitus symptomatology since 
service. Here, in light of Charles, the Board finds that the 
veteran must be scheduled for an appropriate VA examination.  
Such an examination is required because the current record 
does not contain sufficient information to decide the claim, 
but it does contain lay and medical evidence of recurrent 
symptoms of a possible disability that could have had its 
onset during the veteran's active service.  See U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).   

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA urological examination to determine 
the cause of the veteran's painful 
urination, to include urethritis or any 
other disability and, if so, whether it is 
at least as likely as not that such 
disability is related to active service. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

